DETAILED ACTION
This is a FINAL Office Action (“Action”) in reply to the response filed 4/4/2022 (“April Resp.). Claims 1 and 10-12 are pending.
The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2018/0041325, to Lee et al. (“Lee”), which is newly cited with this Action.
U.S. Patent Application Publication No. 2015/0373743, to Kim et al. (“Kim”), which is newly cited with this Action.

The following is a status listing of the pending claims:
35 U.S.C. § 112(b) – Indefiniteness: Claim 12.
35 U.S.C. § 102(a)(2) – Anticipated over Lee: Claim 11. 
35 U.S.C. § 103 – Obvious over Lee in view of Kim: Claims 7, 10, and 12.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The claim amendments and corresponding Applicant arguments presented in the April Resp. distinguish the previously cited and applied prior art from the current claim language. See e.g., April Resp. at 7-9.

Specification
The amendment to the specification submitted on 4/4/2022 is accepted and entered.

Information Disclosure Statement
The information disclosure statements submitted on 1/31/22, 3/9/22, and 4/4/22 are in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and have been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “the given resources” at about lines 27 and 29. There is a lack of clear antecedent basis for the instances of this limitation in the claim because it is unclear if “the given resources” references those introduced in the “terminal” portion of the claim at about line 4, or the “base station” portion of the claim at about lines 23-24. It is recommended the language, “broadcast signals in the given transmission time interval in which given resources are configured;” at about lines 23-24, be changed to “broadcast signals in the given transmission time interval in which the given resources are configured;”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee.

Regarding claim 11, Lee teaches:
A base station (Lee, Fig. 31, eNB 3110 is a base station, ¶¶ 533-537) comprising: 
a transmitter (Lee, Fig. 31, at least RF unit 3113 is a transmitter, ¶ 535) that transmits a plurality of synchronization signals and a plurality of broadcast signals in a given transmission time interval in which given resources are configured, each given resource being formed of consecutive symbols (Lee, Fig. 17 shows two different formats for a short transmission time interval (TTI), each having a plurality of resources (e.g., symbols), which make up the PDCCHs 1701, PDSCH 1702, sPDCCHs 1703, and sPDSCHs 1704, where a plurality of synchronization signals (e.g., PSS, SSS) and broadcast signals (e.g., P-BCH) are transmitted in the given resources as shown in Fig. 6, see ¶¶ 17, 71, 101-103); and 
a processor (Lee, Fig. 31, processor 3111, ¶¶ 535-537) that controls transmission of the plurality of synchronization signals and the plurality of broadcast signals in the given transmission time interval in which the given resources are configured (Lee, ¶¶ 535, 537, the processor 3111 controls operations and is connected to the RF unit 3113, including “the functions, processes, and/or methods proposed in FIGS. 1 to 30”), 
wherein the processor is configured to provide a terminal with resource index information of the given resources (Lee, ¶¶ 89, 93, configuration information, such as a symbol or subcarrier index, can be transmitted from the eNB to the UE), each given resource is used for transmitting synchronization signals among the plurality of synchronization signals and 41489634Application No. 16/087,852Docket No.: 17786-582001a broadcast signal among the plurality of broadcast signals in the given transmission time interval, and to control transmission of the synchronization signals and the broadcast signal on each given resource based on the resource index information of the given resources (Lee, Fig. 17 shows two different formats for a short transmission time interval (TTI), each having a plurality of resources (e.g., symbols), which make up the PDCCHs 1701, PDSCH 1702, sPDCCHs 1703, and sPDSCHs 1704, where a plurality of synchronization signals (e.g., PSS, SSS) and broadcast signals (e.g., P-BCH) are transmitted by the eNB and received by the UE in the given resources as shown in Fig. 6, see ¶¶ 17, 71, 89, 93, 101-103), and 
wherein the transmitter transmits information about a number of the given resources in the given transmission time interval to the terminal (Lee, ¶ 96 describes that at least a number of control symbols can be signaled, ¶ 168 describes that at least a number of sub-bands can be configured, and ¶¶ 180-183 specifically describe that resources for a given TTI are configured).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim, both of which are in the same field of wireless resource allocation as the claimed invention.

Regarding claim 7, Lee teaches:
A terminal (Lee, Fig. 31, UE 3120 is a terminal, ¶¶ 533-537) comprising: 
a receiver (Lee, Fig. 31, at least the RF unit 3123 is a receiver, ¶ 536) that receives a plurality of synchronization signals and a plurality of broadcast signals in a given transmission time interval in which given resources are configured, each given resource being formed of consecutive symbols (Lee, Fig. 17 shows two different formats for a short transmission time interval (TTI), each having a plurality of resources (e.g., symbols), which make up the PDCCHs 1701, PDSCH 1702, sPDCCHs 1703, and sPDSCHs 1704, where a plurality of synchronization signals (e.g., PSS, SSS) and broadcast signals (e.g., P-BCH) are transmitted in the given resources as shown in Fig. 6, see ¶¶ 17, 71, 101-103); and 
a processor (Lee, Fig. 31, processor 3121, ¶¶ 536, 537) that controls reception of the plurality of synchronization signals and the plurality of broadcast signals in the given transmission time interval in which the given resources are configured (Lee, ¶¶ 536-537, the processor 3121 controls operations and is connected to the RF unit 3123, including “the functions, processes, and/or methods proposed in FIGS. 1 to 30”),
wherein the processor is configured to be provided with resource index information of the given resources (Lee, ¶¶ 89, 93, configuration information, such as a symbol or subcarrier index, can be transmitted from the eNB to the UE), each given resource is used for transmitting synchronization signals among the plurality of synchronization signals and a broadcast signal among the plurality of broadcast signals in the given transmission time interval, and to control reception of the synchronization signals and the broadcast signal on each given resource based on the resource index information of the given resources (Lee, Fig. 17 shows two different formats for a short transmission time interval (TTI), each having a plurality of resources (e.g., symbols), which make up the PDCCHs 1701, PDSCH 1702, sPDCCHs 1703, and sPDSCHs 1704, where a plurality of synchronization signals (e.g., PSS, SSS) and broadcast signals (e.g., P-BCH) are transmitted by the eNB and received by the UE in the given resources as shown in Fig. 6, see ¶¶ 17, 71, 89, 93, 101-103).

Lee does not necessarily teach the specifics of the additionally recited limitation. Kim remedies this and teaches that “the processor determines a number of resources used for Random Access Channel (RACH) transmission based on a number of the given resources in the given transmission time interval,” as recited in claim 7. Kim, Figs. 12-14 as described in ¶¶ 95-111 show different ways in which a number of resources used for RACH transmission may be determined based on a number of given resources in a TTI, which is determined (for example, by signaling) by the UE, see ¶¶ 5, 44-45; see also Claims 7-9. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the RACH configuration as in Kim with the overall configuration of wireless resources as in Lee, not only because Lee contemplates such a setup (see Lee Fig. 1, and Kim, Fig. 3), but also to take advantage of improving reliability in the transmitted RACH transmission through repetition regardless of TTI size in high carrier frequency and advanced systems. See Kim, ¶¶ 6-16.

Regarding claim 10, there is recited a “radio communication method for a terminal” comprising steps that are virtually identical to the functions performed by the terminal recited in claim 7. As a result, claim 10 is rejected as obvious under section 103 over Lee in view of Kim for the same reasons as presented above in the rejection of claim 7.

Regarding claim 12, Lee teaches:
A system (Lee, Fig. 31, ¶¶ 533-537) comprising: a terminal (Fig. 31, UE 3120 is a terminal); and a base station (Lee, Fig. 31, eNB 3110 is a base station), 
the terminal comprising: 
a receiver (Lee, Fig. 31, at least the RF unit 3123 is a receiver, ¶ 536) that receives a plurality of synchronization signals and a plurality of broadcast signals in a given transmission time interval in which given resources are configured, each given resource being formed of consecutive symbols (Lee, Fig. 17 shows two different formats for a short transmission time interval (TTI), each having a plurality of resources (e.g., symbols), which make up the PDCCHs 1701, PDSCH 1702, sPDCCHs 1703, and sPDSCHs 1704, where a plurality of synchronization signals (e.g., PSS, SSS) and broadcast signals (e.g., P-BCH) are transmitted in the given resources as shown in Fig. 6, see ¶¶ 17, 71, 101-103); and 
a terminal processor (Lee, Fig. 31, processor 3121, ¶¶ 536, 537) that controls reception of the plurality of synchronization signals and the plurality of broadcast signals in the given transmission time interval in which the given resources are configured (Lee, ¶¶ 536-537, the processor 3121 controls operations and is connected to the RF unit 3123, including “the functions, processes, and/or methods proposed in FIGS. 1 to 30”), 
wherein the terminal processor is configured to be provided with resource index information of the given resources (Lee, ¶¶ 89, 93, configuration information, such as a symbol or subcarrier index, can be transmitted from the eNB to the UE), each given resource is used for transmitting synchronization signals among the plurality of synchronization signals and a broadcast signal among the plurality of broadcast signals in the given transmission time interval, and to control reception of the synchronization signals and the broadcast signal on each given resource based on the resource index information of the given resources (Lee, Fig. 17 shows two different formats for a short transmission time interval (TTI), each having a plurality of resources (e.g., symbols), which make up the PDCCHs 1701, PDSCH 1702, sPDCCHs 1703, and sPDSCHs 1704, where a plurality of synchronization signals (e.g., PSS, SSS) and broadcast signals (e.g., P-BCH) are transmitted by the eNB and received by the UE in the given resources as shown in Fig. 6, see ¶¶ 17, 71, 89, 93, 101-103), and 
…
the base station comprising: 
a transmitter (Lee, Fig. 31, at least RF unit 3113 is a transmitter, ¶ 535) that transmits the plurality of synchronization signals and the plurality of broadcast signals in the given transmission time interval in which given resources are configured (Lee, Fig. 17 shows two different formats for a short transmission time interval (TTI), each having a plurality of resources (e.g., symbols), which make up the PDCCHs 1701, PDSCH 1702, sPDCCHs 1703, and sPDSCHs 1704, where a plurality of synchronization signals (e.g., PSS, SSS) and broadcast signals (e.g., P-BCH) are transmitted in the given resources as shown in Fig. 6, see ¶¶ 17, 71, 101-103); and 
a base station processor (Lee, Fig. 31, processor 3111, ¶¶ 535-537) that controls transmission of the plurality of synchronization signals and the plurality of broadcast signals in the given transmission time interval in which the given resources are configured (Lee, ¶¶ 535, 537, the processor 3111 controls operations and is connected to the RF unit 3113, including “the functions, processes, and/or methods proposed in FIGS. 1 to 30”), 
wherein the base station processor is configured to provide the terminal with the resource index information of the given resources (Lee, ¶¶ 89, 93, configuration information, such as a symbol or subcarrier index, can be transmitted from the eNB to the UE).

Lee does not necessarily teach the specifics of the additionally recited limitation. Kim remedies this and teaches that “the terminal determines a number of resources used for Random Access Channel (RACH) transmission based on a number of the given resources in the 41489635Application No. 16/087,852Docket No.: 17786-582001 given transmission time interval,” as recited in claim 12. Kim, Figs. 12-14 as described in ¶¶ 95-111 show different ways in which a number of resources used for RACH transmission may be determined based on a number of given resources in a TTI, which is determined (for example, by signaling) by the UE, see ¶¶ 5, 44-45; see also Claims 7-9. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the RACH configuration as in Kim with the overall configuration of wireless resources as in Lee, not only because Lee contemplates such a setup (see Lee Fig. 1, and Kim, Fig. 3), but also to take advantage of improving reliability in the transmitted RACH transmission through repetition regardless of TTI size in high carrier frequency and advanced systems. See Kim, ¶¶ 6-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application Publication Nos. 2014/0226638 and 2021/0136823 each describe additional ways in which random access resources can be configured.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413